Stewart. J.,
filed the following dissenting opinion :
This ejectment was brought by the plaintiff', claiming that by the devolution of the reversion upon him, he was entitled to recover the possession of the property which Lyde Goodwin had leased, by deed, bearing date the 1st of May, 1801, for a term of ninety-nine years, to John Shroud, who died in possession, in the year 1806 or 1801.
The defendants claim the property by adversary possession, from acts of exclusive user and ownership on the part of their ancestors and themselves, from the year 1808 to the institution of the suit.
It appears from the testimony that Jacob Sleeper had possession of the property about the year 1808, and occupied it until his death, in the year 1818.
Since his death his widow, Hannah Maria Sleeper, continued to occupy it until her death, and after that her daughter, Philopena, afterwards Mrs. Campbell, resided upon the property, with her children, the defendants, until the house on the premises was burned down, in the year 1840.
There was no proof that any rent was ever demanded or paid by the occupants.
The counsel for the defendants, in his brief and argument, has insisted that by the terms of the lease providing that the rent should be first lawfully demanded, before the right of re-entry, or forfeiture, could accrue; that this lease was not within the meaning and scope of the Act of 4th Geo. 2, ch. 28, sec. 2 ; or the Act of our General Assembly of 18172, oh. 346, (which, in abolishing the previous forms and fictions, as to actions of ejectment, has, in connection therewith, substantially re-enacted the provisions of the English Statute, which had, in fact, been in operation within the State,) rendering an actual demand of the rent in arrear, and re-entry, unnecessary, to enable the plaintiff to maintain the action of ejectment. The possession of the tenant, without payment of rent,’ did not *102necessarily bar tbe lessor’s title. He could waive the demand of rent and right of re-entry and forfeiture, without its operating to extinguish the rent, or defeat his right.
The statutes were intended, without doubt, to reach cases where the possession was vacant, as well as when the ]oroperty was occupied, and there can be no question that they dispense with the formality of first demanding the rent. See Walter vs. Alexander, 2 Gill, 204.
It did not appear in what way Jacob Sleeper acquired and held the possession of the property from 1808 to 1818.
About the year 1818, he administered on Shroud’s estate, and undertook to make sale of Shroud’s term to Henry Peters, who conveyed the property back to Sleeper.
The plaintiff offered in evidence the will of Sleeper, which, it is conceded, embraces the property in dispute, but it does not appear from the tenor of the will, to what extent or in what way the property was held by Sleeper. If Jacob Sleeper had died intestate possessed of the lands,this would have been prima facie evidence of title in fee, in his heirs, by descent. His devise of the lands, without description of the interest he held therein, affords presumptive evidence that he held the fee-simple therein.
If he had acquired the possession of the property under the lease to Shroud, it is well settled he would be estopped from disputing the lessor’s title. In the absence of proof that he acquired the possession in pursuance of the law, the fact that he purchased the title of Shroud is not conclusive acknowledgment that he held on that right, but it is a circumstance to be considered and determined by the jury in ascertaining the nature and .character of his possession and claim.
With what intention or by what right a person entered into land and possessed it, and to what extent, are facts proper for the jury — that the deeds between Sleeper and Peters were not conclusive evidence of the fact that Sleeper *103held the possession thereunder, but that it was competent for the defendants to offer evidence to rebut and destroy any presumption that might arise therefrom, and to show that he took and held possession of the property under other title, cannot be questioned. Helms’ Lessee vs. Howard, 2 H. & McHenry, 76; Sutton vs. Crane, 10 G. & J., 455 ; Adams on Ejectment, 505, Appendix.
If Sleeper did not acquire the possession under and by virtue of the lease, but by some other title, or by disseisin of the owner, and did in fact claim the property absolutely as his own, the mere fact that he devised the property, without reciting in what way it was acquired, to the ancestors of the defendants, and that they claimed the property through him, could not conclude the defendants from offering evidence of such facts.
The plaintiff having offered the will of Sleeper and the letters testamentary on his estate to his widow, it was competent for the defendants to rebut such testimony by shewing the manner in which Sleeper held and claimed the property, by any pertinent and material testimony, to be considered by the jury, and the offer of the inventory in the first exception was admissible, and the Court erred in its exclusion. Hammond's Lessee vs. Inloes, 4 Md., 173.
The declaration of Mrs. Campbell as to her ownership, proposed to be offered by the defendants in the 4th exception, ought to have been admitted.
If they formed a part of her conversation as to the possession of the property, introduced by the plaintiff, the whole conversation could be given in evidence. But as isolated statements of her claim, or in what way she did claim, they were competent to be introduced for the consideration of the jury. Whether they were of such nature as to be brought home to the knowledge of the defendants, the jury must determine from all the evidence.
The offer in the 5th exception to show that no inventory of any property belonging to John Shroud was *104returned by Sleeper, Iris administrator, ought to have been admitted, for the determination of the jury as to its weight and effect, if any, in regard to the bearing and tendency of the deed from Sleeper to Peters, &c., and there was error in its exclusion.
The offer of the defendants in the sixth exception, to show that the property mentioned in the will of Sleeper was not returned and included by his executrix, was competent rebutting testimony, to meet any effect to be produced upon the minds of the jury by the introduction of Sleeper’s will, and the administration on his estate on the part of the plaintiff, and the Court erred in its exclusion.
The Court erred in its refusal of the jaroof offered by the defendants in the second exception. The possession of the property, with claim of title thereto, is presumptive evidence of title — possession accompanied with a claim of ownership in fee, is prima facie evidence of such an estate; declarations accompanying the act of possession, whether in disparagement of the declarant’s title, or otherwise qualifying his possession, if made in good faith, should be received as part of the res gestee. 1 Greenl. Ev., see. 109. The proposed testimony as to the claim of the Sleepers to the property was admissible. The same may he said as to the proof offered in defendant’s third and seventh exceptions, so far as it referred to the claim of title by the defendants ; but that was so connected with inadmissible matter as to render the evidence, as pf oposed, incompetent. The mere opinion of the witness, under the circumstances, as to whether Sleeper’s possession was adverse, was inadmissible.
The witness could testify as to facts of the claim of the property, its actual, visible, exclusive and continuous possession by the Sleepers; and any acts of user, or exclusive ownership, or other relevant facts to show the character of the possession from which the deduction could be made by the Court or jury, as to whether the possession of the Sleepers was such as might afford the presumption that *105the owner knew that it was hostile to his title. The plaintiff’s objection to the admission of the testimony, that it must also be shown that the plaintiff, or some one under whom he claims, was present, or heard the conversation, or claims made, as specified in the second, seventh and fourth exceptions, would restrict the proof of the defendants’ adversary possession within too narrow limits. All that the law requires to raise the presumption of title from possession, is proof that the possession was actual, adverse, visible, notorious, exclusive and continuous, and under claim of title. Casey’s Lessee vs. Inloes, 1 Gill, 505 ; Barker vs. Lessee of Swan, 82 Md., 361.
The possession must be such that the owner may be presumed to know that there is a possession adverse to his title — his actual knowledge is not necessary, it is sufficient if, by ordinary observation, he might have known. 2nd Greenleaf’s Ev., sec. 430. If the rule prescribed by the ruling of the Court below, that actual notice is necessary; there would be no further occasion to show the other characteristics of the claim, which have been substituted for notice. The latter question in the third exception, as to the general reputation of the community, as to Sleeper’s ownership, was objectionable, as title could not be established by reputation.
For the defects referred to in the third and seventh exceptions, there was no error in refusing the testimony as proposed therein.
Whether or not, the possession of the defendants was adverse, and the plaintiff, or some one under whom he claims, had notice, or may be presumed, from the circumstances, to have received notice, are facts to be determined by the jury, and not by the Court. Adams on Ejectment, 505, Appendix.
Disseisin does not necessarily imply a forcible entry, or actual ouster by violence or fraud; in cases of vacant possession a simple tortious entry and open exclusive *106possession, under claim of adverse title, are equivalent to such, entry and ouster.
An actual ouster may be proved, or inferred from circumstances which are matters of evidence, to be left to a jury ; and it is not necessary to prove an actual or personal ejection by violence. Fisher vs. Parker, Cowper’s Rep., 219.
The plaintiff’s prayer was objectionable for sundry-reasons, and ought not to have been granted. It was calculated to mislead the jury, and to withdraw from their consideration the force and effect of the testimony, and to determine the same. by the Court.
' Conclusive effect and operation was given to the deeds from Sleeper to Peters, and from Peters back to Sleeper ; and to Sleeper’s possession, and the effect of his will, and as to the possession of Hannah Sleeper, widow of Jacob Sleeper, and her daughter Philopena. The prayer assumed that the said possession was in accordance with the deed from Lyde Goodwin to. John Shroud, and excluded from the jury all consideration of an adversary possession, and claim of title, aliunde. See Davis vs. Davis, 2 H. & J., 209.
' If the possession of Sleeper had been acquired under the deed from Goodwin to Shroud, the plaintiff would not be barred of his right to the property by the simple possession of the defendants, accompanied by a claim of title, if the plaintiff, or some one under whom he claims, had no knowledge of the adversary claim of title; but this was a matter depending upon proof as to whether the possession had been acqtiired in that way, or under some permission from the tenant. Callis vs. Tolson’s Ex’rs, 6 G. & J., 80.
The defendants’ prayers were all properly rejected. They were founded upon the erroneous theory that the mere possession and claim of absolute title to the property, and the non-payment of any rent for the period specified, *107extinguished the rent, barred the plaintiff’s title by limitation, and were sufficient to establish a valid title in the defendants.
“ If no rent was paid and the tenancy was not expressly admitted, there must be some evidence to show that the possession was held in hostility to the rights of the lessor.” Gwynn vs. Jones, 2 G. & J., 184.
“To give the character of adverse holding, there must be some positive act, and not merely a failure to recognize the rights of the party. Matthews vs. Ward’s lessee, 10 G. & J., 457 ; Van Bibber’s lessee vs. Frazier, 17 Md., 451.